        Case 3:20-cv-00726-MEM Document 4 Filed 04/30/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               :

                                       :      CRIMINAL NO. 3:18-282
 v.
                                       :        (JUDGE MANNION)
STEPHANI TAYLOR,
                                       :
      Defendant
                                       :



                                  ORDER

      Based on the court’s memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

  (1) The defendant Stephani Taylor’s letter Motion for Immediate Release

      to Home Confinement, (Doc. 80), is construed as an emergency

      petition for writ of habeas corpus pursuant to 28 U.S.C. §2241.

  (2) The clerk of court is directed to docket Taylor’s Doc. 80 motion as a

      §2241 habeas petition and to assign it a separate civil number. Due to

      the immediate request for relief sought, the clerk of court is directed

      forgo the thirty-day administrative order requiring Taylor to pay the

      filing fee for a habeas petition, as that can be addressed in the proper

      jurisdictional court.
            Case 3:20-cv-00726-MEM Document 4 Filed 04/30/20 Page 2 of 2




    (3) The clerk of court is then directed to forthwith transfer Taylor’s habeas

         petition to the U.S. District Court for the Northern District of West

         Virginia.

    (4) To the extent Taylor’s Doc. 80 motion could be alternatively construed

         as a motion for compassionate release, it is DISMISSED WITHOUT

         PREJUDICE for lack of jurisdiction since she has failed to comply with

         §3582(c)(1)(A)’s exhaustion requirement.

    (5) To the extent Taylor’s Doc. 80 motion could be alternatively construed

         as a motion for immediate release to home confinement under the

         CARES Act, it is DISMISSED since the court lacks authority to grant

         such relief under the Act.



                                           s/ Malachy   E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge


DATE: April 30, 2020
18-282-01-Order




                                       -2-
